Section 2575 of the Code of Laws mentioned in the opinion of Mr. Justice Jones, must be construed in connection with sections 2612 and 2536, which are as follows:
"Sec. 2612. Houses, lands and other hereditaments and real estates, situate or being within this State, belonging to any person indebted, shall be liable to and chargeable with all just debts, duties and demands, of what nature or kind soever, owing by any such person, and shall and may be assets for the satisfaction thereof, and shall be subject to the like remedies, proceedings, and process, as personal estates."
"Sec. 2536. Every executor or administrator shall give three weeks' notice by advertisement in one of the gazettes printed in the County, or if there be none, in some gazette of general circulation in the County, for creditors of the estate in his charge to render an account of their demands, duly attested; and he shall be allowed twelve months to *Page 528 
ascertain the debts due from the deceased, reckoning from probate of will or grant of administration."
A grantee who takes a conveyance from a devisee, during the twelve months allowed for ascertaining the indebtedness of the estate, cannot claim that he is a bona fide alienee, as he has no right to assume that it will not be necessary to resort to a sale of the lands devised, to satisfy the debts of the devisor. 11th Ency. of Law, 1096; 18th Cyc., 892-3;Fogle v. Church, 48 S.C. 86; 26 S.C. 99.
It would be against public policy, as it would tend to bring about injustice and fraud, to allow the grantee of a devisee to acquire rights paramount to those of the creditors of the testator's estate, while the debts were being ascertained, and while the creditors were prevented from instituting proceedings to protect their rights.
The creditors, being enjoined by the statute from asserting their rights, within the twelve months therein mentioned are entitled to the same rights they would have had, if they had been enjoined by the Court.
In the case of Stackhouse v. Wheeler, 17 S.C. 91, 104; the Court after pointing out wherein that case differed from the case of Smith v. Grant, 15 S.C. 136, used this language: "In this case the creditors of the testator had been enjoined from suing, and the Court had undertaken to provide for the payment of their debts, which they had been prohibited from enforcing in the usual way; and before this was done, and while the proceedings were pending for that purpose; certainly no Court would allow a purchase, with notice, from a party to the action of a portion of the property which by its order had been withdrawn from the reach of the creditors, to prevail against a purchase at a sale under the order of the Court for the purpose of effecting the object, for which it had withdrawn the property from the reach of the creditors, and had assumed the duty of applying it to the payment of their debts."
For these reasons I dissent. *Page 529